Citation Nr: 1708653	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  13-14 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a bilateral ankle disability.

3.  Entitlement to service connection for a bilateral knee disability.

4.  Entitlement to service connection for a bilateral shoulder disability.

5.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from January 1990 to May 1992. He served in Southwest Asia.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2012 decision of the Muskogee, Oklahoma, Regional Office (RO). In June 2015, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record. In February 2016, the Board, in pertinent part, denied service connection for bilateral hearing loss and remanded the issues of service connection for a bilateral ankle disability, a bilateral knee disability, a bilateral shoulder disability, and a lumbar spine disability.

The Veteran appealed the issue of service connection for bilateral hearing loss to the United States Court of Appeals for Veterans' Claims (Court). In October 2016, the Court granted the Parties' Joint Motion for Partial Remand (JMPR); in pertinent part, vacated the February 2016 Board denial of service connection for bilateral hearing loss; and remanded the Veteran's appeal to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Board has no discretion and must remand the issue of service connection for bilateral hearing loss for compliance with the Court's October 2016 JMPR. See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the Parties that forms the basis of the JMR); Harris v. Derwinski, 1 Vet. App. 180 (1991). The JMPR states that the Board must attempt to obtain treatment records from Dr. Paszkowiak, as he wrote a June 2015 letter stating that he has treated the Veteran for hearing impairment and opining that this disability first arose in service.

The record reflects that Dr. Paszkowiak has also treated the Veteran for all other disabilities on appeal. Therefore, remand is necessary to obtain those treatment records, as well.

The case is REMANDED for the following action:

1.  Request that the Veteran provide authorization to obtain all treatment records from Dr. Paskowiak. If authorization cannot be obtained, that should be expressly documented in the record. 

2.  Following receipt of the above-requested treatment records or the documented lack of authorization to obtain such records, readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




